DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following addresses applicant’s remarks/amendments dated 19th November, 2021.  No Claim(s) were amended; Claim(s) remain cancelled, and No Claim(s) were added.  Therefore, Claim(s) 1-18, and 21-25 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021, 4/26/2021, 4/13/2021, 10/19/2021, 6/24/2020, 4/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Excessive Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work”. Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An 

Response to Arguments
Applicant’s arguments (Remarks Pg. 9), filed  19th November, 2021, with respect to the objection to the Specification has been fully considered.  Applicant has reviewed and provided an amendment to the specification to correct typographical error; therefore, the objection has been withdrawn.

Applicant’s arguments (Remarks Pg. 9-10), with respect to the rejection of Claim 1 under AlA 35 U.S.C. §103(a) as being unpatentable over Allen (US 2015/0289479 A1) in combination with Struthers (US 2012/0134239 A1) have been fully considered but are not persuasive.  Applicants request reconsideration and withdrawal of the rejection(s) on grounds that the teachings of the interior volume of the case 102 of Struthers fail to disclose or suggest the limitations regarding a transducer or the internal volume defined thereby. Although Figs. 1 and 2 of Struthers depict a portion of a circuit board 107 with respect to the transducer 104, the circuit board does circuit components which are configured to use electrical energy from a power source to generate the electrical signals which are provided to the transducer in combination with the limitations reciting that the transducer defines an internal volume and at least one of the circuit components is provided within the internal volume defined by the transducer.
Examiner respectfully disagrees and maintains that prior art references of Allen and Struthers discloses and render obvious “a plurality of circuit components within the body which are configured to use electrical energy from a power source to generate the electrical signals which are provided to the transducer;  the transducer defines an internal volume and at least one of the circuit components is provided within the internal volume defined by the transducer”.
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Prior art of Allen teaches an acoustic transmission device (tag 100) ([0003]; wherein, “the tags are typically include a piezoelectric transducer coupled to electronics and powered by batteries, and include a processor chip that controls the parameters of the signal sent to the transducer and therefore allows for unique identification of individual tags”) comprising: a plurality of circuit components (processor 155 contains circuitry that senses digestible fuse comprises a conductor that forms a circuit powered by the battery) within the body which are configured to use electrical energy (from a power source battery 160) to generate the electrical signals which are provided to the transducer (transducer 165) ([0032]; stored instructions on a computer-readable storage medium (e.g., a read-only memory) causes the processor 155 and any associated electronics to perform functions related to the operation of the tag 100. Such function may include signal generation and transmission (e.g., driving the transducer 165).

    PNG
    media_image1.png
    596
    496
    media_image1.png
    Greyscale

	Furthermore, as evidenced by therefore, Struthers provides support to Allen in teaching a plurality of circuit components within the body which are configured to use electrical energy from a power source to generate the electrical signals which are provided to the transducer .
Prior art of Struthers teaches an acoustic transmission device (Juvenile Salmon Acoustic transducer 104) defines an internal volume ([0033]; disposed within the interior volume; wherein, Fig. 1-2 depicts transducer 104 within interior of case 102 of transmitter 100, defining a volume within case 102 of transmitter 100) and at least one of the circuit components (certain electrical components on a circuit board 107) is provided within the internal volume defined by the transducer ([0033]; disposed within the interior volume is a transducer 104 electrically connected to a battery 106 and certain electrical components on a circuit board 107; wherein, Fig. 1-2 depicts certain electrical components on a circuit board 107). Therefore, Struthers teaches the claimed limitation since the transducer of Struthers is in connection to certain electrical components on a circuit board and disposed within the interior volume of the body of the transmitter by defining the internal volume.  Therefore, the rejection is proper and maintained.  

Applicant’s arguments (Remarks Pg. 10-11), with respect to the rejection of Claim 15 under AlA 35 U.S.C. §103(a) as being unpatentable over Allen (US 2015/0289479 A1) in combination with Struthers (US 2012/0134239 A1) and in further view of Deng (US 2015/0063072 Al) have been fully considered but are not persuasive.  Applicants request reconsideration and withdrawal of the rejection(s) on grounds that the teachings of the prior art references of Allen and Deng, even if combined, fail to teach or suggest the limitations of claim 15 reciting that a length of the transducer defines a resonant frequency of the transducer which corresponds to a desired frequency of the data transmissions. 
Examiner respectfully disagrees and maintains that prior art references of Allen and Deng, teaches the limitations of claim 15 reciting that a length of the transducer defines a resonant frequency of the transducer which corresponds to a desired frequency of the data transmissions. 
Dimensions of piezoelectric transducer 8) of the transducer (Piezoelectric transducer 8)  defines a resonant frequency ([0032]; the piezoelectric transducer may be polarized (activated) along the wall thickness direction to produce a selected vibration at a selected resonance frequency. For example, when actuated by an AC voltage, the piezoelectric transducer may vibrate in the radial direction that resembles a breathing motion, i.e., the so-called "breathing" vibrational mode. Yet, vibrational modes are not limited. Length mode and thickness mode may also be used, either alone or in combination with “breathing mode”) of the transducer which corresponds to a desired frequency of the data transmissions ([0054]; Dimensions of piezoelectric transducer 8 may be tailored to provide a selected operation frequency. Frequencies are not limited. In some embodiments, the resonance frequency is selected to be about 416.7 kHz. In the instant embodiments, IC-offset piezoelectric transducer 8 may include an exterior (outer) wall 34 with an O.D. of about 2.4 mm to about 2.6 mm, an inner wall 32 with an I.D. of about 1.7 mm to about 1.9 mm, and a thickness in the offset direction of about 0.15 mm. Dimensions of piezoelectric transducer 8 may include a tolerance at least about .+-.0.05 mm. In some embodiments, piezoelectric transducer 8 may have a resonance frequency about 10 kHz to 50 kHz higher than the frequency of the drive signal that drives piezoelectric transducer 8. The higher frequency compensates for frequency downshifts that may be caused by the epoxy or resin coating on the piezoelectric transducer”; [0072]; this procedure produces an acoustic signal from piezoelectric transducer 8 that includes encoded binary data implemented; Fig. 1).

Applicant’s arguments (Remarks Pg. 11-12), with respect to the rejection of Claim 22 under AlA 35 U.S.C. §103(a) as being unpatentable over Allen (US 2015/0289479 A1) in combination with Struthers (US 2012/0134239 A1) have been fully considered but are not Struthers, fail to teach or suggest the limitations of claim 22 reciting control circuitry configured to use the electrical energy from the power source to generate the electrical signals and the electrical signals generated by the control circuitry are applied directly from the control circuitry to the transducer.  Furthermore, Applicant argues that Paragraph 36 of Allen discloses a conductive band and conductive pads and is devoid of teaching control circuitry or direction application of electrical signals thereby to a transducer.  The Office also relies upon the teachings of paragraph 43 of Struthers in support of the rejection as teaching the above-recited limitations. However, these teachings refer to a charge pump and selective disabling thereof and is devoid of teaching control circuitry or a direction application of electrical signals thereby to a transducer.
Examiner respectfully disagrees and maintains that prior art references of Allen teaches the circuit across the conductive pads 174a and 174b in [0040] are contained by processor 155 in [0034] which stores instructions on a computer-readable storage medium (e.g., a read-only memory) causes the processor 155 and any associated electronics to perform functions related to the operation of the tag 100. Such function may include signal generation and transmission (e.g., driving the transducer 165) in [0032].
Furthermore, Struthers, teaches operation of the transmitter 100 is controlled by a microcontroller 112 in [0039]; and requires a 3V supply. […]; the inverter circuit thus permits the 3V system microcontroller 112 to operate on only a single 1.5V battery in [0040].  [0043] In operation, on power-up, when the battery 106 is first connected to the board, the circuitry is configured to have the charge pump 114, normally controlled by the 3V microcontroller, turn "on" by default.  […] Once the system is regularly transmitting pulses, the charge pump is only turned 

    PNG
    media_image2.png
    582
    779
    media_image2.png
    Greyscale

Applicant’s arguments (Remarks Pg. 12), with respect to the rejection of pending Dependent Claim(s) have been fully considered but are not persuasive.  Applicant states that “pending dependent claims are in condition for allowance for the reasons discussed above with 
Examiner respectfully disagrees.  The aforementioned argument shows explicit reasons why the arts of record still discloses and render obvious the applicants Independent Claim(s); and therefore, the rejection of the Dependent Claim(s) still stand.

Double Patenting (nonstatutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-18 and 21-25 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-25 of U.S. Patent No. 10,531,639 B2 (Deng et al; hereinafter referred to as Dang’639) and their specifications; in view of Allen (US 2015/0289479 A1 in view of Struthers (US 2012/0134239 A1). Specifically, Claim(s) 1-25 of Dang’639 are directed to an injectable acoustic transmission device.  The present application is directed to the subject matter with substantially similar features.  The Claim(s) of the present application are either anticipated by Dang’639 or are obvious variants of Dang’639 in view of prior arts provided in the record.  Further, the present application is a continuation application of the application for Dang’639; and since the Claim(s) were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.  
Take claim(s) 1 as an example, the following is a limitation by limitation comparison to bold text).  
Instant, Claim(s) 1
Dang’639
An injectable acoustic transmission device comprising:

a body configured to be injected inside of an organism;
 
a transducer within the body which is configured to convert a plurality of electrical signals into a plurality of data transmissions which are transmitted externally of the body and the organism; 

a plurality of circuit components within the body which are configured to use electrical energy from a power source to generate the electrical signals which are provided to the transducer;

wherein the transducer defines an internal volume and at least one of the circuit components is provided within the internal volume defined by the transducer.


a body configured to be injected inside of an organism; 

a transducer within the body of the device which is configured to convert a plurality of electrical signals into a plurality of data transmissions which are transmitted externally of the body of the device and the organism; 

a plurality of circuit components within the body of the device which are configured to use electrical energy from a power source to generate the electrical signals which are provided to the transducer; 

and wherein the transducer comprises a cylindrical body having a length, and wherein the transducer is configured to resonate along its length to convert the electrical signals into the data transmissions which are transmitted externally of the body of the device and the organism.


All other Claim(s) can be mapped to claims of Dang’639 similarly.  If the Applicant requires further clarification and believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-10, 12, 13 and 22-25, are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0289479 A1) in combination with Struthers (US 2012/0134239 A1).
Referring to Claim 1, Allen teaches an injectable acoustic transmission device (100) comprising:
a body (100 of Fig. 4) configured to be injected inside of an organism (20); 
a transducer (165) within the body which is configured to convert a plurality of electrical signals into a plurality of data transmissions (105) which are transmitted externally of the body and the organism; 
a plurality of circuit components (processor 155 contains circuitry that senses digestible fuse comprises a conductor that forms a circuit powered by the battery) within the body which are configured to use electrical energy (from a power source battery 160) to generate the electrical signals which are provided to the transducer (transducer 165) ([0032]; stored instructions on a computer-readable storage medium (e.g., a read-only memory) causes the processor 155 and any associated electronics to perform functions related to the operation of the tag 100. Such function may include signal generation and transmission (e.g., driving the transducer 165).

However, Allen doesn’t explicitly teach wherein the transducer defines an internal volume and at least one of the circuit components is provided within the internal volume defined by the transducer.
Struthers teaches the transducer (transducer 104) defines an internal volume ([0033]; disposed within the interior volume; wherein, Fig. 1-2 depicts transducer 104 within interior of case 102 of transmitter 100, defining a volume within case 102 of transmitter 100) and at least one of the circuit components (certain electrical components on a circuit board 107) is provided within the internal volume defined by the transducer ([0033]; disposed within the interior volume is a transducer 104 electrically connected to a battery 106 and certain electrical components on a circuit board 107; wherein, Fig. 1-2 depicts certain electrical components on a circuit board 107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injectable acoustic transmission device of Allen with the transducer defines as motivated by Strutters for the purpose of reducing the volume and size of the body needed to accommodate the circuitry and components.

    PNG
    media_image1.png
    596
    496
    media_image1.png
    Greyscale


Referring to Claim 2, Allen teaches the circuit components comprise a sensor configured to generate environment data regarding an environment of the device and the data transmissions include the environment data ([0031]).

Referring to Claim 3, Allen teaches the transducer is configured to transmit the data transmissions externally of the body in a plurality of separate data transmissions ([0028]).

Referring to Claim 4, Allen teaches the power source, and wherein the circuit components include energy storage circuitry configured to store the electrical energy for the electrical signals which are converted into the separate transmissions ([0042]).

Referring to Claim 5, Allen teaches the at least one of the circuit components includes a capacitor of the energy storage circuitry ([0040]).
Referring to Claim 6, Allen teaches the circuit components include control circuitry configured to use the electrical energy from the power source to generate the electrical signals ([0040]).

Referring to Claim 7, Allen teaches the processing circuitry is a microcontroller and a plurality of pins of the microcontroller are directly electrically connected via respective electrical connections with the transducer and the pins of the microcontroller provide the electrical signals directly to the transducer via the electrical connections ([0036]).

Referring to Claim 8, Allen teaches the processing circuitry is a microcontroller and a plurality of first pins of the microcontroller are coupled with the transducer at a first location adjacent to a first end of the transducer and a plurality of second pins of the microcontroller are coupled with the transducer at a second location adjacent to a second end of the transducer ([0036]).

Referring to Claim 9, Allen teaches the first pins of the microcontroller provide the plural electrical signals in parallel to a single connection pad which is coupled with the transducer at the first location ([0036]).

Referring to Claim 10, Allen teaches the circuit components include an oscillator and the control circuitry is configured to selectively enable the oscillator at different moments in time to generate a timing reference clock which is used to calibrate the control circuitry ([0033]).

Referring to Claim 12, Allen teaches the transducer includes first and second connection pads adjacent to opposite ends of the cylinder and which conduct the electrical signals with respect to the transducer ([0034]).

Referring to Claim 13, Strutthers teaches the length of the cylindrical body of the transducer defines a resonant frequency of the transducer which corresponds to a desired frequency of the data transmissions ([0048]).

Referring to Claim(s) 19-20 (Canceled).

Referring to Claim 22, Allen teaches an injectable acoustic transmission device comprising:
a body (100 of Fig. 4) configured to be injected inside of an organism (20);
a power source (160) within the body which is configured to store electrical energy;
a transducer (165) within the body which is configured to convert a plurality of electrical signals into a plurality of data transmissions (105) which are transmitted externally of the body and the organism;
control circuitry (circuitry contained by processor 155 that senses digestible fuse comprises a conductor that forms a circuit) configured to use the electrical energy from the power source (powered by power source battery 160) to generate the electrical signals (processor 155 contains circuitry that senses digestible fuse comprises a conductor that forms a circuit powered by the battery from a power source battery 160) ([0034]; [0040]);
wherein the electrical signals generated by the control circuitry ([0034]; circuitry contained by processor 155; [0040]; the circuit across the conductive pads 174a and 174b) are applied directly from the control circuitry ([0034]; circuitry contained by processor 155)  to the transducer (transducer 165).  ([0032]; stored instructions on a computer-readable storage medium (e.g., a read-only memory) causes the processor 155 and any associated electronics to perform functions related to the operation of the tag 100. Such function may include signal generation and transmission (e.g., driving the transducer 165));
Strutthers also teaches the electrical signals ([0040], [0043]; requires a 3V supply. […]; the inverter circuit thus permits the 3V system microcontroller 112 to operate on only a single 1.5V battery) generated by the control circuitry ([0039]; microcontroller 112) are applied directly (Fig. 5) from the control circuitry to the transducer (In operation, on power-up, when the battery 106 is first connected to the board, the circuitry is configured to have the charge pump 114, normally controlled by the 3V microcontroller, turn "on" by default.  […] Once the system is regularly transmitting pulses, the charge pump is only turned on just prior to the transmission of a pulse in [0043].  The transducer can be activated by applying a sufficiently strong emission at the resonant frequency. The emission can be pulsed to transmit encoded information to the microcontroller in [0048]. Furthermore, Fig. 5 illustrates direct connection and generation of electrical signals from the control signals to the transducer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injectable acoustic transmission device of Allen with the control circuitry as motivated by Strutthers for the purpose of generating the acoustic waveform transmit a series of acoustic pulses representing one bit of the tag code.
    PNG
    media_image2.png
    582
    779
    media_image2.png
    Greyscale

Referring to Claim 23, Allen teaches the control circuitry comprises a microcontroller, and a plurality of pins of the microcontroller are directly electrically connected with the transducer via a plurality of electrical connections ([0036).

Referring to Claim 24, Allen teaches the transducer includes first and second connection pads configured to conduct the electrical signals and the control circuitry comprises a microcontroller, and wherein a plurality of pins of the microcontroller are electrically connected with the first and second connection pads of the transducer ([0036]).

Referring to Claim 25, Allen teaches plural ones of the pins of the microcontroller are electrically connected with each of the first and second connection pads of the transducer ([0034]).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in combination with Struthers, as applied to Claim 1 above, and in further view of Deng (US 2015/0063072 Al).
Referring to Claim 14, Allen doesn’t explicitly teach  the processing circuitry is a microcontroller and internal timers of the microcontroller are used as a reference clock to generate the electrical signals
Deng teaches the processing circuitry is a microcontroller and internal timers of the microcontroller are used as a reference clock to generate the electrical signals ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microcontroller and internal timers of Allen with the transducer defines as motivated by Deng for the purpose of controlling the operation of the microcontroller.  

Claim 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in combination with Deng.
Referring to Claim 15, Allen teaches an injectable acoustic transmission device comprising:
a body (100 of Fig. 4) configured to be injected inside of an organism (20); 
a power source (160) within the body which is configured to store electrical energy;
a transducer (165) within the body which is configured to convert a plurality of electrical signals into a plurality of data transmissions (105) which are transmitted externally of the body and the organism; 
control circuitry within the body and coupled with the power source and the transducer, 
Deng teaches a length ([0054]; Dimensions of piezoelectric transducer 8) of the transducer (Piezoelectric transducer 8)  defines a resonant frequency ([0032]; the piezoelectric transducer may be polarized (activated) along the wall thickness direction to produce a selected vibration at a selected resonance frequency. For example, when actuated by an AC voltage, the piezoelectric transducer may vibrate in the radial direction that resembles a breathing motion, i.e., the so-called "breathing" vibrational mode. Yet, vibrational modes are not limited. Length mode and thickness mode may also be used, either alone or in combination with “breathing mode”) of the transducer which corresponds to a desired frequency of the data transmissions ([0054]; Dimensions of piezoelectric transducer 8 may be tailored to provide a selected operation frequency. Frequencies are not limited. In some embodiments, the resonance frequency is selected to be about 416.7 kHz. In the instant embodiments, IC-offset piezoelectric transducer 8 may include an exterior (outer) wall 34 with an O.D. of about 2.4 mm to about 2.6 mm, an inner wall 32 with an I.D. of about 1.7 mm to about 1.9 mm, and a thickness in the offset direction of about 0.15 mm. Dimensions of piezoelectric transducer 8 may include a tolerance at least about .+-.0.05 mm. In some embodiments, piezoelectric transducer 8 may have a resonance frequency about 10 kHz to 50 kHz higher than the frequency of the drive signal that drives piezoelectric transducer 8. The higher frequency compensates for frequency downshifts that may be caused by the epoxy or resin coating on the piezoelectric transducer”; [0072]; this procedure produces an acoustic signal from piezoelectric transducer 8 that includes encoded binary data implemented; Fig. 1).


Referring to Claim 16, Allen teaches the control circuitry comprises a microcontroller, and a plurality of pins of the microcontroller are directly electrically connected with the transducer via a plurality of electrical connections ([0036]).

Referring to Claim 17, Allen teaches the transducer includes first and second connection pads adjacent to opposite ends of the cylindrical body, and wherein the first and second connection pads directly receive the electrical signals from the control circuitry ([0034]).

Referring to Claim 18, Allen teaches the control circuitry comprises a microcontroller, and a plurality of pins of the microcontroller are electrically connected with each of the first and second connection pads ([0036]).

Referring to Claim 21, Allen teaches the length of the transducer causes the transducer to resonate as a result of reception of the electrical signals by the transducer ([0036]).

Allowable Subject Matter
Claim(s) 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Claim(s) 11 are allowable for disclosing the transducer comprises a cylindrical body having a length, and wherein the cylindrical body of the transducer is configured to resonate along its length to convert the electrical signals into the data transmissions.  These limitations, in combinations in the claims, were not found in the prior art.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645

/LUKE D RATCLIFFE/